--------------------------------------------------------------------------------

Exhibit 10.6


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE SUCH SECURITIES BEFORE NOVEMBER 14, 2009.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE AND THE SECURITIES ISSUABLE UPON THE EXERCISE THEREOF MAY NOT BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES
OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL NOVEMBER 14, 2009.

THE SECURITIES REPRESENTED BY THIS COMPENSATION OPTION HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

THIS COMPENSATION OPTION MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON
BEHALF OF, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON UNLESS THIS
COMPENSATION OPTION AND COMPENSATION OPTION SHARES ISSUABLE UPON EXERCISE OF
THIS COMPENSATION OPTION HAVE BEEN REGISTERED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LEGISLATION OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS
AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S
UNDER THE ACT.

JULY 13, 2009


INTELGENX TECHNOLOGIES CORP.
a corporation incorporated under the laws of Delaware
and having its principal office at
6425 Abrams
Ville St-Laurent, Quebec
H4S 1X9

NO. CO- ●

[●] COMPENSATION OPTIONS

Each entitling the holder to acquire one (1) Compensation Option Share (as
defined herein) of IntelGenx Technologies Corp., subject to adjustment in
certain circumstances.




COMPENSATION OPTIONS


THIS IS TO CERTIFY THAT for value received [●] (the “Holder”) is the registered
holder of the number of compensation options (the “Compensation Options”) stated
above and is entitled, for each whole Compensation Option represented hereby, to
purchase one share (the “Compensation Option Shares”) of the common stock of
IntelGenx Technologies Corp. (the “Corporation”) at any time from the date of
issue hereof up to and including 5:00 p.m. (Toronto Time) on July 13, 2012 (the
“Expiry Time”) at a price equal to US$0.80 (the “Exercise Price”), upon and
subject to the following terms and conditions.

 

--------------------------------------------------------------------------------

- 2 -


Capitalized terms used herein without definition have the meanings ascribed
thereto in the agency agreement dated July 13, 2009 among the Corporation and
Paradigm Capital Inc., Bolder Investment Partners, Ltd. and Union Securities
Ltd.

1.

The Compensation Options represented by this Compensation Option Certificate may
not be exercised in the United States or by or on behalf of a U.S. Person nor
will the Compensation Option Shares issuable upon exercise of these Compensation
Options be registered or delivered to an address in the United States, unless
the Compensation Option Shares issuable upon exercise of these Compensation
Options have been registered in accordance to the United States Securities Act
of 1933, as amended (the “U.S. Securities Act”) or an exemption from
registration under the U.S. Securities Act or the securities laws of any U.S.
state is available, and the Corporation receives an opinion of counsel to such
effect in form and substance satisfactory to it. As used herein, the terms
“United States” and “U.S. Person” have the meanings ascribed to them in
Regulation S under the U.S. Securities Act.

  

The Compensation Options represented by this Compensation Option Certificate and
the Compensation Option Shares issuable upon exercise of these Compensation
Options are subject to certain resale restrictions under applicable securities
legislation and unless permitted under securities legislation, the Compensation
Options and the Compensation Option Shares may not be traded before November 14,
2009 and the certificates representing the Compensation Option Shares (if issued
prior to November 14, 2009) shall bear a legend indicating that they may not be
traded before such date. The Holder is advised to seek professional advice as to
applicable resale restrictions.

   2.

At any time, or from time to time, at or prior to the Expiry Time (the “Exercise
Period”), the Holder may exercise all or any number of whole Compensation
Options represented hereby, upon delivering to the Corporation at its principal
office noted above this Compensation Option Certificate, together with a duly
completed and executed subscription notice in the form attached hereto as
Schedule “A”(the “Subscription Notice”) evidencing the election (which on
delivery to the Corporation shall be irrevocable) of the Holder to exercise the
number of Compensation Options set forth in the Subscription Notice (which shall
not be greater than the number of Compensation Options represented by this
Compensation Option Certificate, subject to adjustment) and a certified cheque
or bank draft payable to the Corporation for the aggregate Exercise Price of all
Compensation Options being exercised. If the Holder is not exercising all
Compensation Options represented by this Compensation Option Certificate, the
Holder shall be entitled to receive, without charge, a new Compensation Option
Certificate representing the number of Compensation Options which is the
difference between the number of Compensation Options represented by the then
original Compensation Option Certificate and the number of Compensation Options
being so exercised.

   3.

The Holder shall be deemed to have become the holder of record of Compensation
Option Shares on the date (the “Exercise Date”) on which the Corporation has
received a duly completed Subscription Notice, delivery of the Compensation
Option Certificate and payment in full in respect of the Compensation Option
Shares by way of a certified cheque, bank draft or money order in lawful money
of the United States payable to the order of IntelGenx Technologies Corp. or its
successor corporation; provided, however, that if such date is not a business
day in the City of Toronto, Ontario (a “Business Day”) then the Compensation
Option Shares shall be deemed to have been issued and the Holder shall be deemed
to have become the holder of record of the Compensation Option Shares on the
next following Business Day. Within three (3) Business Days of the Exercise
Date, the Corporation shall issue and deliver (or cause to be delivered) to the
Holder, by registered mail or pre-paid courier to his, her or its address
specified in the register of the Corporation, one or more certificates for the
appropriate number of issued and outstanding Compensation Option Shares.

   4.

The Corporation represents and warrants that it is duly authorized and has the
corporate and lawful power and authority to create and issue the Compensation
Options and to perform its obligations hereunder and that this Compensation
Option Certificate represents a valid, legal and binding obligation of the
Corporation enforceable in accordance with its terms, and the Corporation
further covenants and agrees that, until the Expiry Time, while any of the
Compensation Options represented by this Compensation Option Certificate shall
be outstanding: (a) it shall reserve and there shall remain unissued out of its
authorized capital a sufficient number of Common Shares to satisfy the right of
purchase herein provided, subject to adjustment (b) all Compensation Option
Shares which shall be issued upon the exercise of the right to purchase herein
provided for, upon payment therefor of the amount at which such Compensation
Option Shares may at the time be purchased pursuant to the provisions hereof,
shall be issued as fully paid and non-assessable Compensation Option Shares and
the holders thereof shall not be liable to the Corporation or its creditors in
respect thereof; (c) the Corporation shall make all requisite filings under the
Securities Act (Ontario) and the regulations made thereunder including those
necessary to remain a reporting issuer not in default of any requirement of such
act and regulations; (d) the Corporation shall use all reasonable efforts to
preserve and maintain its corporate existence; and (e) the Corporation shall use
all reasonable efforts to maintain the listing of the Compensation Option Shares
(or any Compensation Option Shares or securities, whether of the Corporation or
another company or entity, into which the common Compensation Option Shares of
the Corporation may from time to time be converted, reclassified or exchanged)
on the TSX Venture Exchange (the “TSXV”) or such other recognized stock exchange
or quotation system on which the common Compensation Option Shares of the
Corporation may trade, to the Expiry Time.

 

--------------------------------------------------------------------------------

- 3 -


5.

The Exercise Price and the number of Compensation Option Shares purchasable upon
exercise shall be subject to adjustment from time to time in the events and in
the manner provided as follows:

     (a)

Share Reorganization. If during the Exercise Period the Corporation shall:

     (i)

issue Common Shares or securities exchangeable for or convertible into Common
Shares to holders of all or substantially all of its then outstanding Common
Shares by way of stock dividend or other distribution, or

     (ii)

subdivide, redivide or change its outstanding Common Shares into a greater
number of Common Shares, or

     (iii)

consolidate, reduce or combine its outstanding Common Shares into a lesser
number of Common Shares,

    

(any of such events in these paragraphs (i), (ii) and (iii) being a “Share
Reorganization”), then the Exercise Price shall be adjusted as of the effective
date or record date, as the case may be, at which the holders of Common Shares
are determined for the purpose of the Share Reorganization

    

by multiplying the Exercise Price in effect immediately prior to such effective
date or record date by a fraction, the numerator of which shall be the number of
Common Shares outstanding on such effective date or record date before giving
effect to such Share Reorganization and the denominator of which shall be the
number of Common Shares outstanding as of the effective date or record date
after giving effect to such Share Reorganization (including, in the case where
securities exchangeable for or convertible into Common Shares are distributed,
the number of Common Shares that would have been outstanding had such securities
been fully exchanged for or converted into Common Shares on such record date or
effective date). From and after any adjustment of the Exercise Price pursuant to
this Section 5(a), the number of Compensation Option Shares purchasable pursuant
to this Compensation Option Certificate shall be adjusted contemporaneously with
the adjustment of the Exercise Price by multiplying the number of Compensation
Option Shares then otherwise purchasable on the exercise thereof by a fraction,
the numerator of which shall be the Exercise Price in effect immediately prior
to the adjustment and the denominator of which shall be the Exercise Price
resulting from such adjustment.

     (b)

Rights Offering. If and whenever during the Exercise Period the Corporation
shall fix a record date for the issue of rights, options or warrants to all or
substantially all of the holders of Common Shares under which such holders are
entitled, during a period expiring not more than 45 days after the record date
for such issue (“Rights Period”), to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share to the holder (or having a conversion price or exchange price per Share)
of less than 95% of the Current Market Price (as defined in Section 6 hereof)
for the Common Shares on such record date (any of such events being called a
“Rights Offering”), then the Exercise Price shall be adjusted effective
immediately after the end of the Rights Period to a price determined by
multiplying the Exercise Price in effect immediately prior to the end of the
Rights Period by a fraction:

 

--------------------------------------------------------------------------------

- 4 -


    (i)

the numerator of which shall be the aggregate of:

                (A)

the number of Common Shares outstanding as of the record date for the Rights
Offering, and

                (B)

a number determined by dividing either

                I.

the product of the number of Common Shares issued or subscribed for during the
Rights Period and the price at which such Common Shares are offered,

               

or, as the case may be,

                II.

the product of the exchange or conversion price per share of such securities
offered and the number of Common Shares for or into which the securities so
offered pursuant to the Rights Offering have been exchanged or converted during
the Rights Period,

               

by the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

                (ii)

the denominator of which shall be the number of Common Shares outstanding after
giving effect to the Rights Offering and including the number of Common Shares
actually issued or subscribed for during the Rights Period upon exercise of the
rights, warrants or options under the Rights Offering or upon the exercise of
the exchange or conversion rights contained in such exchangeable or convertible
securities under the Rights Offering.

If the Holder has exercised any of the Compensation Options during the period
beginning immediately after the record date for a Rights Offering and ending on
the last day of the Rights Period, the Holder shall, in addition to the
Compensation Option Shares to which the Holder is otherwise entitled upon such
exercise in accordance with Section 2 hereof, be entitled to that number of
additional Common Shares equal to the result obtained when the difference, if
any, resulting from the subtraction of the Exercise Price as adjusted for such
Rights Offering pursuant to this Section 5(b) from the Exercise Price in effect
immediately prior to the end of such Rights Offering is multiplied by the number
of Compensation Option Shares purchased upon exercise of the Compensation
Options held by such Holder during such period, and the resulting product is
divided by the Exercise Price as adjusted for such Rights Offering pursuant to
this Section 5(b); provided that the provisions of Section 9 shall be applicable
to any fractional interest in a Share to which such Holder might otherwise be
entitled under the foregoing provisions of this Section 5(b). Such additional
Common Shares shall be deemed to have been issued to the Holder immediately
following the end of the Rights Period and a certificate for such additional
Common Shares shall be delivered to such Holder within three (3) Business Days
following the end of the Rights Period.

  (c)

Special Distribution. If and whenever during the Exercise Period the Corporation
shall issue or distribute to all or to substantially all the holders of the
Common Shares:

          (i)

securities of the Corporation including Common Shares, rights, options or
warrants to acquire Common Shares of any class or securities exchangeable for or
convertible into or exchangeable into any such Common Shares or cash, property
or assets and including evidences of its indebtedness, or

 

--------------------------------------------------------------------------------

- 5 -

  (ii) any cash, property or other assets,

and if such issuance or distribution does not constitute dividends paid in the
ordinary course, a Share Reorganization or a Rights Offering (any of such
non-excluded events being herein called a “Special Distribution”), the Exercise
Price will be adjusted immediately after such record date so that it will equal
the rate determined by multiplying the Exercise Price in effect on such record
date by a fraction, of which the numerator shall be the total number of Common
Shares outstanding on such record date multiplied by the Current Market Price on
the earlier of such record date and the date on which the Corporation announces
its intention to make such distribution, less the aggregate fair market value
(as determined by the directors, acting reasonably, at the time such
distribution is authorized) of such Common Shares or rights, options or warrants
or evidences of indebtedness or cash, securities or other property or assets so
distributed, and of which the denominator shall be the total number of Common
Shares outstanding on such record date multiplied by such Current Market Price
and the number of Compensation Option Shares to be issued by the Corporation
under the Compensation Options shall, at the time of exercise, be appropriately
adjusted.

  (d)

Capital Reorganization. If and whenever during the Exercise Period there shall
be a reclassification of Common Shares at any time outstanding or a change of
the Common Shares into other Common Shares or into other securities (other than
a Share Reorganization), or a consolidation, amalgamation, arrangement or merger
of the Corporation with or into any other corporation or other entity (other
than a consolidation, amalgamation, arrangement or merger which does not result
in any reclassification of the outstanding Common Shares or a change of the
Common Shares into other securities), or a transfer of the undertaking or assets
of the Corporation as an entirety or substantially as an entirety to another
corporation or other entity (any of such events being herein called a “Capital
Reorganization”), the Holder, where he has not exercised the right of
subscription and purchase under this Compensation Option Certificate prior to
the effective date or record date, as the case may be, of such Capital
Reorganization, shall be entitled to receive, and shall accept upon the exercise
of such right for the same aggregate consideration, in lieu of the number of
Common Shares to which such holder was theretofore entitled upon such exercise,
the aggregate number of Compensation Option Shares, other securities or other
property which such holder would have been entitled to receive as a result of
such Capital Reorganization if, on the effective date thereof, he had been the
registered holder of the number of Compensation Option Shares to which such
holder was theretofore entitled to subscribe for and purchase; provided however,
that no such Capital Reorganization shall be carried into effect unless all
necessary steps shall have been taken to so entitle the Holder. If determined
appropriate by the board of directors of the Corporation, acting reasonably and
in good faith, and subject to the prior written approval of the principal
Canadian stock exchange or over-the-counter market on which the Common Shares
are then listed or quoted for trading, appropriate adjustments shall be made as
a result of any such Capital Reorganization in the application of the provisions
set forth in this Section 5 with respect to the rights and interests thereafter
of the Holder to the end that the provisions set forth in this Section 5 shall
thereafter correspondingly be made applicable as nearly as may reasonably be
necessary in relation to any Common Shares, other securities or other property
thereafter deliverable upon the exercise of any Compensation Option. Any such
adjustments shall be made by and set forth in terms and conditions supplemental
hereto approved by the board of directors of the Corporation, acting reasonably
and in good faith.

        (e)

If and whenever at any time after the date hereof and prior to the Expiry Time,
the Corporation takes any action affecting its Common Shares to which the
foregoing provisions of this Section 5, in the opinion of the board of directors
of the Corporation, acting reasonably and in good faith, are not strictly
applicable, or if strictly applicable would not fairly adjust the rights of the
Holder against dilution in accordance with the intent and purposes thereof, or
would otherwise materially affect the rights of the Holder hereunder, then the
Corporation shall execute and deliver to the Holder an amendment hereto
providing for an adjustment in the application of such provisions so as to
adjust such rights as aforesaid in such a manner as the board of directors of
the Corporation may determine to be equitable in the circumstances, acting
reasonably and in good faith. The failure of the taking of action by the board
of directors of the Corporation to so provide for any adjustment on or prior to
the effective date of any action or occurrence giving rise to such state of
facts will be conclusive evidence that the board of directors has determined
that it is equitable to make no adjustment in the circumstances.

 

--------------------------------------------------------------------------------

- 6 -


6.

The following rules and procedures shall be applicable to the adjustments made
pursuant to Section 5:

     (a)

The adjustments provided for in Section 5 are cumulative, and shall, in the case
of adjustments to the Exercise Price be computed to the nearest one-tenth of one
cent and shall be made successively whenever an event referred to therein shall
occur, subject to the following paragraphs of this Section 6.

     (b)

No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price and no
adjustment shall be made in the number of Compensation Option Shares purchasable
upon exercise of this Compensation Option unless it would result in a change of
at least one one-hundredth of a Share; provided, however, that any adjustments
which, except for the provisions of this Section 6(b) would otherwise have been
required to be made, shall be carried forward and taken into account in any
subsequent adjustment.

     (c)

No adjustment in the Exercise Price or in the number of Compensation Option
Shares purchasable upon exercise of Compensation Options shall be made in
respect of any event described in Section 5, other than the events referred to
in Section 5(d), if the Holder is entitled to participate in such event on the
same terms, mutatis mutandis, as if it had exercised its Compensation Options
prior to or on the effective date or record date of such event. The terms of the
participation of the Holder in such event shall be subject to the prior written
approval of the principal Canadian stock exchange or over-the-counter market on
which the Common Shares are then listed or quoted for trading.

     (d)

No adjustment in the Exercise Price shall be made pursuant to Section 5 in
respect of the issue from time to time:

     (i)

of Compensation Option Shares purchasable on exercise of the Compensation
Options represented by or issued concurrently with this Compensation Option
Certificate;

     (ii)

of dividends paid in the ordinary course on Common Shares to holders of Common
Shares who exercise an option or election to receive substantially equivalent
dividends in the form of Common Shares in lieu of receiving a cash dividend
pursuant to a dividend reinvestment plan or similar plan adopted by the
Corporation in accordance with the requirements of the principal Canadian stock
exchange or over-the-counter market on which the Compensation Option Shares are
then listed or quoted for trading and applicable securities laws;

     (iii)

of Common Shares pursuant to any stock option plan, stock purchase plan or
benefit plan in force at the date hereof for directors, officers, employees,
advisers or consultants of the Corporation, as such option or plan is amended or
superseded from time to time in accordance with the requirements of the
principal Canadian stock exchange or over-the- counter market on which the
Common Shares are then listed or quoted for trading and applicable securities
laws, and such other stock option plan, stock purchase plan or benefit plan as
may be adopted by the Corporation in accordance with the requirements of the
principal Canadian stock exchange or over-the-counter market on which the Common
Shares are then listed or quoted for trading and applicable securities laws;

     (iv)

the payment of interest on any outstanding notes;

 

--------------------------------------------------------------------------------

- 7 -


    (v)

the issuance of securities in connection with strategic license agreements and
other partnering arrangements; or

            (vi)

full or partial consideration in connection with a strategic merger,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity;

and any such issue shall be deemed not to be a Share Reorganization or Capital
Reorganization.

  (e)

If the Corporation shall set a record date to determine the holders of the
Common Shares for the purpose of entitling them to receive any dividend or
distribution or any subscription or purchase rights and shall, thereafter and
before the distribution to such shareholders of any such dividend, distribution
or subscription or purchase rights, legally abandon its plan to pay or deliver
such dividend, distribution or subscription or purchase rights, then no
adjustment in the Exercise Price or the number of Common Shares purchasable upon
exercise of any Compensation Option shall be required by reason of the setting
of such record date.

        (f)

As a condition precedent to the taking of any action which would require any
adjustment in any of the subscription rights pursuant to this Compensation
Option Certificate, including the Exercise Price and the number or class of
Compensation Option Shares or other securities which are to be received upon the
exercise thereof, the Corporation shall take any corporate action which may be
necessary in order that the Corporation have unissued and reserved in its
authorized capital and may validly and legally issue as fully paid and
non-assessable all the Compensation Option Shares or other securities which the
Holder of such Compensation Option Certificate is entitled to receive on the
full exercise thereof in accordance with the provisions hereof.

        (g)

For the purposes of this Compensation Option Certificate, “Current Market Price”
of a Common Share at any date shall be calculated as the price per Common Share
equal to the weighted average price at which the Common Shares have traded in
the principal Canadian stock exchange or, if the Common Shares are not listed,
the over-the-counter market, on which the Common Shares are then listed or
posted for trading during the 20 consecutive trading days (on each of which at
least 500 Common Shares are traded in board lots) ending on the fifth trading
day immediately prior to such date as reported by such market or exchange in
which the Common Shares are then trading or quoted. If the Common Shares are not
then traded in the over-the-counter market or on a recognized Canadian stock
exchange, the Current Market Price of the Compensation Option Shares shall be
fair market value of the Common Shares as determined by a nationally or
internationally recognized investment dealer or investment banker.

        (h)

In the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in Section
5(a)(i) or any Rights Offering or Special Distribution, the Corporation shall be
deemed to have fixed as the record date therefor the date on which such dividend
or distribution is effected.

        (i)

Any question or dispute that at any time or from time to time arises with
respect to the amount of any adjustment to the Exercise Price or other
adjustments pursuant to Section 5 shall be conclusively determined by a firm of
independent chartered accountants (who may be the Corporation’s auditors) and
shall be binding upon the Corporation and the Holder. Notwithstanding the
foregoing, such determination shall be subject to the prior written approval of
the principal Canadian stock exchange or over-the-counter market on which the
Common Shares are then listed or quoted for trading. In the event that any such
determination is made, the Corporation shall notify the Holder in the manner
contemplated in Section 19 describing such determination.


7.

On the happening of each and every such event set out in Section 5, the
applicable provisions of this Compensation Option Certificate, including the
Exercise Price, shall, ipso facto, be deemed to be amended accordingly and the
Corporation shall take all necessary action so as to comply with such provisions
as so amended.

 

--------------------------------------------------------------------------------

- 8 -


8.

In any case in which Section 5 shall require that an adjustment shall be
effective immediately after a record date for an event referred to herein, the
Corporation may defer, until the occurrence of such an event:

    (a)

issuing to the Holder of any Compensation Option exercised after such record
date and before the occurrence of such event, the additional Common Shares
issuable upon such exercise by reason of the adjustment required by such event,
and

    (b)

delivering to such Holder any distributions declared with respect to such
additional Common Shares after such Exercise Date and before such event;

   

provided, however, that the Corporation shall deliver or cause to be delivered
to such Holder, an

   

appropriate instrument evidencing such Holder’s right, upon the occurrence of
the event requiring the adjustment, to an adjustment in the Exercise Price or
the number of Compensation Option Shares purchasable on the exercise of any
Compensation Option and to such distributions declared with respect to any
additional Common Shares issuable on the exercise of any Compensation Option.

    9.

At least 10 Business Days prior to the effective date or record date, as the
case may be, of any event which requires or might require adjustment in any of
the subscription rights pursuant to this Compensation Option Certificate,
including the Exercise Price and the number of Compensation Option Shares which
are purchasable upon the exercise thereof, or such longer period of notice as
the Corporation shall be required to provide holders of Common Shares in respect
of any such event, the Corporation shall notify the Holder of the particulars of
such event and, if determinable, the required adjustment and the computation of
such adjustment. In case any adjustment for which such notice has been given is
not then determinable, the Corporation shall promptly after such adjustment is
determinable notify the Holder of the adjustment and the computation of such
adjustment.

    10.

The Corporation shall maintain at its principal office a register of Holders in
which shall be entered the names and addresses of the Holders of the
Compensation Options and of the number of Compensation Options held by them.
Such register shall be open at all reasonable times for inspection by the
Holder. The Corporation shall notify the Holder forthwith of any change of
address of the principal office of the Corporation.

    11.

The Corporation shall not be required to issue fractional Compensation Option
Shares in satisfaction of its obligations hereunder. If any fractional interest
in a Share would, except for the provisions of this Section 11, be deliverable
upon the exercise of a Compensation Option, the Corporation shall in lieu of
delivering the fractional Compensation Option Shares therefor satisfy the right
to receive such fractional interest by payment to the holder of such
Compensation Option of an amount in cash equal (computed in the case of a
fraction of a cent to the next lower cent) to the value of the right to acquire
such fractional interest on the basis of the Current Market Price at the
Exercise Date.

    12.

Subject as herein provided, all or any of the rights conferred upon the Holder
by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.

    13.

The registered Holder of this Compensation Option Certificate may at any time up
to and including the Expiry Time, upon the surrender hereof to the Corporation
at its principal office, exchange this Compensation Option Certificate for one
or more Compensation Option Certificates entitling the Holder to subscribe in
the aggregate for the same number of Compensation Option Shares as is expressed
in this Compensation Option Certificate. Any Compensation Option Certificate
tendered for exchange shall be surrendered to the Corporation and cancelled.

    14.

If this Compensation Option Certificate becomes stolen, lost, mutilated or
destroyed, the Corporation shall, on such terms as it may in its discretion
acting reasonably impose, issue and deliver to the Holder a new Compensation
Option Certificate of like denomination, tenor and date as the Compensation
Option Certificate so stolen, lost, mutilated or destroyed.

 

--------------------------------------------------------------------------------

- 9 -


15.

Subject to applicable law, TSXV policies and any requisite TSXV approval, the
Holder may not transfer the within Compensation Options except to a subsidiary
or to an entity of which the Holder is a subsidiary. Subject to the foregoing,
the Corporation shall issue and mail as soon as practicable, and in any event
within five Business Days of such delivery, a new Compensation Option
Certificate (with or without legends as may be appropriate) registered in the
name of the transferee or as the transferee may direct and shall take all other
necessary actions to effect the transfer as directed.

    16.

Except as expressly set out herein, the holding of this Compensation Option
Certificate or the Compensation Options represented hereby shall not constitute
a Holder hereof a holder of Compensation Option Shares nor entitle it to any
right of interest in respect thereof.

    17.

If any one or more of the provisions or parts thereof contained in this
Compensation Option Certificate should be or become invalid, illegal or
unenforceable in any respect in any jurisdiction, the remaining provisions or
parts thereof contained herein shall be and shall be conclusively deemed to be,
as to such jurisdiction, severable therefrom and:

    (a)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

    (b)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Compensation Option Certificate in any jurisdiction shall not
affect or impair such provision or part thereof or any other provisions of this
Compensation Option Certificate in any other jurisdiction.

    18.

Any notice, document or communication required or permitted by this Compensation
Option Certificate to be given by a party hereto shall be in writing and is
sufficiently given if delivered personally, or if sent by prepaid registered
mail, or if transmitted by any form of recorded telecommunication rested prior
to transmission, to such party addressed as follows:

    (a)

to the Holder, in the register to be maintained pursuant to section 10 hereof;
and

    (b)

to the Corporation at:

          IntelGenx Technologies Corp.
6425 Abrams
Ville St-Laurent, Québec
H4S 1X9           Attention:                     President
Telecopier:                   (514) 331-0436


19.

Time is of the essence hereof.

   20.

This Compensation Option Certificate shall enure to the benefit of the Holder
and his heirs, executors, administrators, legal personal representatives,
permitted assigns and successors is binding upon the Corporation and its
successors and assigns.

   21.

This Compensation Option Certificate and the Compensation Options represented
hereby shall be governed by the laws of the State of Delaware and the federal
laws of the United States of America applicable therein.

 

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF this Compensation Option Certificate has been executed on
behalf of IntelGenx Technologies Corp. as of the _____ day of July, 2009.

  INTELGENX TECHNOLOGIES CORP.          

By: ____________________________________________

Horst G. Zerbe
President and Chief Executive Officer

 

 




 

--------------------------------------------------------------------------------


  SCHEDULE “A”       SUBSCRIPTION NOTICE     TO: INTELGENX TECHNOLOGIES CORP.  
6425 Abrams   Ville St-Laurent, Quebec   H4S 1X9       The undersigned
registered Holder of the attached Compensation Option Certificate, hereby:


  (a)

subscribes for _________________________________ Compensation Option Shares of
IntelGenx Technologies Corp. (the “Corporation”) at the price per Compensation
Option Share in United States funds equal to US$0.80 (or such adjusted price
which may be in effect under the provisions of the Compensation Option
Certificate) and in payment of the exercise price encloses a certified cheque,
bank draft or money order in lawful money of the United States payable to the
order of IntelGenx Technologies Corp. or its successor corporation; and

        (b)

delivers herewith the above-mentioned Compensation Option Certificate entitling
the undersigned to subscribe for the above-mentioned number of Compensation
Option Shares.

          The undersigned hereby directs that the said Compensation Option
Shares be registered as follows:  


        Address(es)   Number of     Name(s) in full   (including Postal Code)  
Compensation Option             Shares                                          
                                       

Total: ________

(Please print full name in which share certificates are to be issued. If any of
the Compensation Option Shares are to be issued to a person or persons other
than the Holder, the Holder must pay to the Corporation all requisite taxes or
other governmental charges.)

  (c)

certifies either (i) that the undersigned is not a U.S. Person or a person in
the United States, and is not acquiring any of the Compensation Option Shares
hereby subscribed for the account or benefit of a U.S. Person or a person in the
United States, and none of the persons listed in paragraph (b) above is a U.S.
Person or a person in the United States, other than an Accredited Investor as
defined in Rule 501(a) under the U.S. Securities Act of 1933, as amended, or
(ii) as of the date hereof there is an effective registration statement filed
with the United States Securities and Exchange Commission covering the issuance
of the Compensation Option Shares. For purposes hereof the terms “United States”
and “U.S. Person” shall have the meanings ascribed to them in Regulation S under
the U.S. Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------

DATED this _____ day of _____, 20__ .

  (Signature of Subscriber)           (Print Name of Subscriber)          
(Address of Subscriber in full)                    

The certificates will be mailed by registered mail to the address appearing in
this Subscription Notice.

 

--------------------------------------------------------------------------------

SCHEDULE “B”

FORM OF TRANSFER


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name)

           

(the “Transferee”),




(Residential Address of Transferee)


 

_______________________________Compensation Options of IntelGenx Technologies
Corp. (the “Corporation”) registered in the name of the undersigned on the
records of the Corporation represented by the within Compensation Option
Certificate, and irrevocably appoints the Secretary of the Corporation as the
attorney of the undersigned to transfer the said securities on the books or
register of transfer, with full power of substitution.

DATED the _____ day of ____, 20 ___.


___________________________________   Signature Guaranteed (Signature of
Compensation Optionholder, to be the same as appears on the face of this
Compensation Option Certificate)           Print Name                      
Address




 

--------------------------------------------------------------------------------